ON MOTION NOE REHEARING.
We do not doubt that a denial in -general terms of the making of a contract puts in issue every fact essential to the original creation of the obligation. Under an issue so made, evidence tending to show that the *376contract never had any existence, or was never made, was proper. Cavender v. Waddingham,, 2 Mo. App. 551 ; Turner v. Thomas, 10 Mo. App. 338; Higgins v. Cartwright, 25 Mo. App. 609 ; Hoffman v. Parry, 23 Mo. App. 20 ; Corby v. Weddle, 57 Mo. 452; Northrup v. Ins. Co., 47 Mo. 435; Greenway v. James, 34 Mo. 326; State ex rel. v. Williams, 48 Mo. 212; Allen v. Richard, 83 Mo. 56; Springer v. Kleinsorge, 83 Mo. 152.
There is a class of cases which seemingly limit this rule of practice to actions of replevin, ejectment and the like, but we can discover no good reason for such restricted application of it, and, therefore, adhere to the rulings already commended by us in this case.